Citation Nr: 1223257	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-20 093	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the right knee, evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative changes of the lumbar spine, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to January 1995, and from April 1997 to June 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was later transferred to the jurisdiction of the Baltimore, Maryland RO.  

A hearing on these matters was held before the undersigned Veterans Law Judge on March 26, 2012.  A copy of the hearing transcript has been associated with the file.

During his hearing, the Veteran raised a claim of entitlement to service connection for a left shoulder disorder, to include as secondary to a service-connected disability.  The matter is referred to the agency of original jurisdiction (AOJ) for appropriate disposition.  


REMAND

There is evidence that the symptoms associated with the Veteran's right knee and low back disabilities have increased in severity since he was last examined in October 2007.  Although no instability of the knee joint was observed when the Veteran was last examined, the Veteran asserts that his knee often gives way.  Indeed, the clinical notes of record show that the Veteran has consistently reported episodes of giving way, which led to falling.  

In addition, no spasm of the paraspinal muscles was noted on examination in October 2007; however, the clinical notes show that the Veteran has been treated for muscle spasms in his back since then, and that he is prescribed muscle relaxers to treat them.  The medical evidence also reflects that the Veteran has an antalgic gait, although the pathology most likely causing the antalgic gait cannot conclusively be discerned from the clinical notes of record.  In addition, the Veteran has reported that his back pain radiates into one of his lower extremities.  VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  

The Veteran has been treated at a private facility, Gateau Physical Therapy, for his service-connected right knee and lumbar spine disabilities.  Because these records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(1).

The claims folder reflects that the Veteran has twice applied for VA vocational rehabilitation benefits as a result of the symptoms associated with his service-connected right knee and lumbar spine disabilities.  On remand, the Veteran's vocational rehabilitation folder should be provided for inclusion with the record.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Finally, the Board notes that post-service treatment records from the Washington, DC, VA Medical Center (VAMC) and the Charlotte Hall (Maryland) VA Community Based Outpatient Clinic (CBOC) have been obtained.  The most recent records from these facilities are dated in December 2011.  It appears that the Veteran receives regular treatment at these facilities.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that all records from the Washington, DC VAMC and the Charlotte Hall CBOC since December 2011 be provided for inclusion with the evidence of record.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that the Veteran's VA vocational rehabilitation folder be provided for inclusion in the claims folder.  

3.  After obtaining any necessary authorization from the Veteran, contact Gateau Physical Therapy and request that all records of the Veteran's treatment for right knee and/or lumbar spine disorders be provided.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

4.  Schedule the Veteran for a VA examination to determine the current level of severity of his service-connected right knee and lumbar spine disorders.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The examination should include range-of-motion studies.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any functional loss due to pain, weakened movement, excess fatigability or incoordination, etc.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  

With respect to the Veteran's right knee, the examiner should comment on whether there is impairment of the tibia and fibula, with nonunion and loose motion, or malunion with moderate or marked knee or ankle disability; dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; other impairment caused by recurrent subluxation or lateral instability.  The level of disability caused by instability or recurrent subluxation should be described as "slight," "moderate," or "severe."

The examiner should determine whether the Veteran has intervertebral disc syndrome.  If so, the examiner should determine whether the Veteran has had incapacitating episodes resulting in physician-prescribed bedrest over the past 12 months as a result of his intervertebral disc disease.  The frequency and duration of these episodes should be described.  Any peripheral nerve affected or seemingly affected by disc disease should be noted and the impairment for each such nerve should be described as mild, moderate, moderately severe, severe incomplete paralysis, or complete paralysis.  

5.  After the above has been completed, readjudicate the issues, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond before the case is returned to the Board for appellate review.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


